DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/29/2022.
Claims 1-18 are amended.
4.	Claims 1-18 are remaining in the application.
5.	The amended Drawings and Specification are accepted, except as otherwise noted.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “heat conducting device” must be clearly shown (with an appropriate reference character correlated to this feature as described in the Specification) or the feature(s) canceled from the claim(s).  Similar applies to the claimed: “cabins”, “energy system”, “clean energy power generation unit”, “fossil energy power generation unit”, “energy storage unit”, “control unit”, “device seat”, “communication system”, “Ku waveband satellite communication unit”, “L-waveband satellite communication unit”, “Beidou satellite communication unit”, “short wave communication unit”, “scattering communication unit”, “mooring system”, “mooring device”, “mooring chains connected with device compartment or ballast compartment”, “anchoring ends” and “gravity anchor”.
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
Specification
9.	The disclosure is objected to because of the following informalities:
	No reference characters are provided for the features of paras. 6 and 7.
	The material or structure associated with ‘device layers’ is not clearly explained.
  	The word “device(s)” is used throughout the Abstract, Specification and Claims; however, it is unclear what specific material or structure comprises “device(s)”; i.e., that which constitutes “device(s)” in material and/or structure is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	As best understood by the examiner, claims 1, 2, 4-6 and 12-18 are rejected under 35 U.S.C. 103 as being obvious over Wilson et al. (US 4471708 A).  Wilson et al. discloses a floating observation system (semi-submersible column stabilized service vessel) [10] characterized in that, the floating observation system comprises comprising a floating platform; wherein the floating platform comprises an upper deck (main deck) [32], a plurality of upright posts (eight stability columns) [16, 18, 20, 22, 24, 26, 28, 30], a device compartment (oval hulls contain machinery) [12, 14], a ballast compartment (ballast compartments are provided in the stability columns and in the oval hulls); the upper deck [32] comprises, and a device installation base (superstructure) for installing devices; top ends of the upright posts are connected with the upper deck, and bottom ends of the upright posts are connected with the device compartment; and the ballast compartment is connected with the device compartment, the radome structure is borne on the upper deck.  The floating observation system includes a radar for navigation but does not explicitly disclose a radome structure; however, radome structures for radar antennas are well known in the art (official notice taken) and providing such a structure would facilitate durability, support and protection for radar use for navigation as would have been recognized by one of ordinary skill in the art.  The columns are partly hollow connecting to the oval hulls allowing communication with machinery.  The vessel includes generators and the particular placement, type and use of such would have been a matter of preference to suit needs of the vessel as would have been recognized by one of ordinary skill in the art.  The vessel provides a mooring and anchoring system, and gravity anchors are well known in the art (official notice taken) for providing fast anchoring for vessels; providing such features connected as desired would facilitate mooring and anchoring as would have been recognized by one of ordinary skill in the art.  Providing any one or more of the claimed known communication systems (official notice taken) would have facilitated communication as would have been recognized by one of ordinary skill in the art.  Any foundation for machinery in the device compartment device compartment (oval hulls containing machinery) would be recognized by one of ordinary skill in the art as a device seat.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Allowable Subject Matter
12.	As best understood by the examiner, claims 3 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
13.	Applicant’s arguments with respect to the claim(s) have been considered but are essentially moot due to the amended claims and the resulting new grounds of rejection.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/08/2022